                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

RICKIE SLAUGHTER,                       )                3:16-cv-00457-MMD-WGC
                                        )
                   Plaintiff,           )                MINUTES OF THE COURT
                                        )
        vs.                             )                May 13, 2019
                                        )
ESCAMILLA, et al.,                      )
                                        )
                   Defendants.          )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KATIE LYNN OGDEN REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Second Request for Enlargement of Time to File Opposition
to Defendants’ Motion for Summary Judgment (ECF No. 115).

        Good cause appearing, Plaintiff’s Second Request for Enlargement of Time to File
Opposition to Defendants’ Motion for Summary Judgment (ECF No. 115) is GRANTED. Plaintiff
shall have to and including Friday, May 31, 2019, in which to file an opposition to Defendants’
Motion for Summary Judgment (ECF No. 107).

       IT IS SO ORDERED.

                                                   DEBRA K. KEMPI, CLERK

                                                   By:        /s/
                                                           Deputy Clerk
